TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00472-CR


                             Donald Kenneth Mitchell, Appellant

                                                v.

                                 The State of Texas, Appellee




                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
           NO. 77434, THE HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Donald Kenneth Mitchell seeks to appeal his December 7, 2017 judgment of

conviction. The thirty-day deadline for perfecting the appeal was January 8, 2018, and the

deadline for seeking an extension of time to file the notice of appeal was January 22, 2018. See

Tex. R. App. P. 4.1, 26.2(a)(1), 26.3. But this notice of appeal was filed September 21, 2020.1

               Under the circumstances, we lack jurisdiction to dispose of this purported appeal

in any manner other than by dismissing it for want of jurisdiction. See Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal is

filed without timely motion for extension of time to file notice of appeal, appellate court must

       1
           This is Mitchell’s second attempted appeal from this conviction. See Mitchell v. State,
No. 03-18-00210-CR, 2018 Tex. App. LEXIS 4196, at *1 (Tex. App.—Austin June 12, 2018, no
pet.) (mem. op., not designated for publication). The remedy for a late-filed notice of appeal is
to file a postconviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals
for consideration of an out-of-time appeal. See Tex. Code Crim. Proc. art. 11.07.
dismiss purported appeal for lack of jurisdiction); see also Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (holding that amendments to rules of appellate procedure did not affect

Olivo’s rationale requiring timely notice of appeal to vest appellate court with jurisdiction).

               The appeal is dismissed for want of jurisdiction.



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: October 16, 2020

Do Not Publish




                                                  2